02-13-045-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-13-00045-CR
 
 



Adan
  Martinez
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 371st District
  Court
 
of
  Tarrant County (1219208D)
 
March
  14, 2013
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for want
of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS
 
 
 
PER CURIAM
 
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-13-00045-CR
 
 



Adan Martinez


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 371st District Court
OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Adan
Martinez attempts to appeal from his conviction and fifteen-year sentence for aggravated kidnapping.
The
trial court sentenced appellant on October 17, 2011.  Because appellant did not
file a motion for new trial, his notice of appeal was due November 16, 2011.  See
Tex. R. App. P. 26.2(a)(1).  Appellant did not file a notice of appeal until February
1, 2013 (which he mailed on January 28, 2013).  We have received no response to
our February 5, 2013 inquiry regarding jurisdiction.
Because
appellant did not timely invoke the jurisdiction of this court,[2]
we dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 43.2(f); Olivo v. State, 918 S.W.2d 519, 522–23 (Tex.
Crim. App. 1996).
 
PER CURIAM
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  March 14, 2013




[1]See Tex. R. App. P. 47.4.


[2]Even if appellant’s notice
of appeal had been timely, the trial court’s certification of his right to
appeal correctly states that this “is a plea-bargain
case, and the defendant has NO right of appeal.”  See Tex. R. App. P.
25.2(a)(2), (d).